


Exhibit 10.6


RESTRICTED STOCK UNIT AWARD AGREEMENT UNDER THE DREAMWORKS ANIMATION SKG, INC.
AMENDED AND RESTATED 2008 OMNIBUS INCENTIVE COMPENSATION PLAN, dated as of
October «Day», 2014, between DreamWorks Animation SKG, Inc., a Delaware
corporation (the “Company”), and «First» «Last».


This Restricted Stock Unit Award Agreement (this “Award Agreement”) sets forth
the terms and conditions of an award of [•] performance-based restricted stock
units (this “Award”) that are subject to certain restrictions and the terms and
conditions specified herein (“RSUs”), and that are granted to you under the
DreamWorks Animation SKG, Inc. Amended and Restated 2008 Omnibus Incentive
Compensation Plan (the “Plan”). This Award provides you with the opportunity to
earn, subject to the terms of this Award Agreement, shares of the Company’s
Class A Common Stock, $0.01 par value (“Share”), as set forth in Section 3 of
this Award Agreement.


THIS AWARD IS SUBJECT TO ALL TERMS AND CONDITIONS OF THE PLAN AND THIS AWARD
AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE DISPUTE RESOLUTION PROVISIONS SET
FORTH IN SECTION 10. BY SIGNING YOUR NAME BELOW, YOU WILL HAVE CONFIRMED YOUR
ACCEPTANCE OF THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT.


SECTION 1. The Plan. This Award is made pursuant to the Plan, all the terms of
which are hereby incorporated in this Award Agreement, including but not limited
to the provisions of Section 6(e) of the Plan. In the event of any conflict
between the terms of the Plan and the terms of this Award Agreement, the terms
of this Award Agreement shall govern. Except as explicitly set forth in this
Award Agreement, in the event of any conflict between the terms of this Award
Agreement and the terms of any individual employment agreement between you and
the Company or any of its Affiliates (an “Employment Agreement”), this Award
Agreement will govern. Notwithstanding any provision of this Award Agreement to
the contrary, in the event of any conflict between the terms of Section 6(e) of
the Plan, on the one hand, and this Award Agreement or your Employment
Agreement, on the other hand, the terms of Section 6(e) of the Plan shall govern
except with respect to settlement of RSUs upon an event of termination of your
employment by the Company without cause (as defined in your Employment
Agreement) or by you for good reason (as defined in your Employment Agreement),
which shall be governed by the terms Section 3(a)(iv) or Section 3(b) of this
Award Agreement, as applicable.


SECTION 2. Definitions. Capitalized terms used in this Award Agreement that are
not defined in this Award Agreement have the meanings as used or defined in the
Plan. As used in this Award Agreement, the following terms have the meanings set
forth below:


“Business Day” means a day that is not a Saturday, a Sunday or a day on which
banking institutions are legally permitted to be closed in the City of New York.


“Determination Date” means the date as soon as reasonably practicable following
the applicable Performance Period, but in no event later than March 15 of the
year following the end of the applicable Performance Period, as determined by
the Committee, on which the Committee determines whether the Performance Goal
has been achieved.


“Performance Goal” means the goal set forth on Schedule A, the achievement of
which determines whether the RSUs shall be eligible to vest pursuant to this
Award Agreement.


“Performance Period” means the period beginning on January 1, 2015 and ending on
December 31, 2015 or December 31, 2016.

1



--------------------------------------------------------------------------------




“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and other interpretive guidance promulgated
thereunder, as in effect from time to time.


“Service Completion Date” means each of the dates specified in the table in
Section 3(a)(i) of this Award Agreement on which the service requirement ends
with respect to the portion of the RSUs specified in such table.


“Settlement Date” means the date on or as soon as reasonably practicable
following the Vesting Date. For the first two portions of the RSUs, the
Settlement Date will be no later than March 15 of the year following the year in
which the Performance Goal is satisfied, provided that if the Committee
determines that the Performance Goal is satisfied during the earlier Performance
Period, then the Settlement Date of the second portion of the RSUs will be no
later than thirty (30) days following the second Service Completion Date. For
all subsequent portions, the Settlement Date will be no later than thirty (30)
days following the applicable Service Completion Date.


“Vesting Date” means the date on which both the service requirements and
performance requirements with respect to a portion of the RSUs subject to this
Award Agreement are satisfied. For the first two portions of the RSUs, the
Vesting Date will be the later of the Service Completion Date and the date on
which the Committee determines that the Performance Goal has been achieved. For
the remaining portions of the RSUs, the Vesting Date will be Service Completion
Date, provided that the Committee determines that the Performance Goal has been
achieved.


SECTION 3. Vesting and Settlement. (a) Performance-Based Vesting. (i) On each
Service Completion Date, the service requirements with respect to the portion of
the RSUs specified in the table below shall lapse. On each Determination Date,
the Committee shall determine whether the Performance Goal has been achieved for
the applicable Performance Period and shall provide notice to you of such
determination as soon as reasonably practicable following such determination in
accordance with Section 11 of this Award Agreement. Except as otherwise
determined by the Committee in its sole discretion, which shall be subject to
Section 6(e) of the Plan, or provided in your Employment Agreement or in Section
3 of this Award Agreement, the delivery of Shares with respect to the RSUs is
contingent on the attainment of the Performance Goal as set forth on Schedule A.
Accordingly, unless otherwise determined by the Committee in its sole discretion
in accordance with Section 6(e) of the Plan or provided in your Employment
Agreement or in Section 3 of this Award Agreement, you will not become entitled
to payment with respect to the RSUs unless the Committee determines that the
Performance Goal has been achieved.
Service Completion Date
Percentage of the RSUs Scheduled to Vest
Number of the RSUs
Scheduled to Vest
October [•], 2015
25%
[•]
October [•], 2016
25%
[•]
October [•], 2017
25%
[•]
October [•], 2018
25%
[•]


Upon a determination by the Committee that the Performance Goal has been
achieved, and subject to the provisions of the Plan and this Award Agreement, on
each Vesting Date, if you remain employed by the Company until the applicable
Service Completion Date, the RSUs subject to this Award Agreement will become
fully vested and nonforfeitable in an amount equal to the percentage of RSUs as
corresponds to the applicable Service Completion Date, as indicated above.
Shares will be provided to you as settlement of any vested RSUs on the
applicable Settlement Date, as provided in this Award Agreement. Furthermore,
pursuant to Section 4 of this Award Agreement and except as otherwise determined
by the Committee in its sole discretion in accordance with Section 6(e) of the
Plan or provided in your Employment Agreement or in Section 3 of this Award
Agreement, in order to be entitled to payment with respect to any RSUs, the

2



--------------------------------------------------------------------------------




Committee must determine that the Performance Goal has been achieved and you
must be employed by the Company or an Affiliate on the applicable Service
Completion Date. For the avoidance of doubt, if the Committee determines on the
first Determination Date that the Performance Goal has not been satisfied, the
portion of the RSUs corresponding to the first Service Completion Date will
remain unvested and outstanding and, provided that the Committee determines that
the Performance Goal has been achieved on the second Determination Date, such
RSUs will vest on the second Vesting Date, along with the second portion of the
RSUs.


(ii) In the event that, prior to the final Vesting Date, you commence a leave of
absence (whether paid or unpaid) in accordance with the Company’s policies as in
effect from time to time, your RSUs will remain outstanding pursuant to the
terms of this Section 3(a)(ii). Solely for purposes of this Award Agreement,
your employment with the Company and its Affiliates will be deemed to continue
until the earlier of (A) the six-month anniversary of the date that your leave
of absence began and (B) March 15 of the year following the year in which your
leave of absence began (the earlier of such dates, the “Final Return Date”).
Therefore, in the event any RSUs are outstanding on the date your leave of
absence began, such RSUs will remain outstanding until the Final Return Date
and, if any portion of such RSUs would otherwise have vested and been settled
during that period had you not been on a leave of absence, that portion will
vest and be settled on the Settlement Date that such RSUs would have otherwise
been settled. If you return to active employment prior to the Final Return Date,
any outstanding RSUs will remain outstanding following that date in accordance
with their terms. In the event that you do not return to active employment with
the Company or its Affiliates prior to the Final Return Date, then except as set
forth in your Employment Agreement or as otherwise determined by the Committee
in its discretion or as otherwise set forth in Section 3 of this Award
Agreement, your rights with respect to your outstanding RSUs for which the
Vesting Date has not yet occurred will immediately terminate upon the Final
Return Date, and you will be entitled to no further payments or benefits with
respect thereto.


(iii) In the event that your employment with the Company is subject to an
Employment Agreement, and prior to the earlier of (x) the expiration or
termination of such Employment Agreement and (y) the final Vesting Date, the
Company determines that you shall no longer be required to perform services for
the Company or its Affiliates as specified in your Employment Agreement even
though your Employment Agreement will remain in effect until its scheduled
expiration date, then provided that you continue to comply with the terms of
your Employment Agreement (but, for the avoidance of doubt, excluding any terms
requiring you to perform such services as the Company has determined you are no
longer required to perform), solely for purposes of Sections 3 and 4 of this
Award Agreement, you will be deemed to remain employed until the earlier of (A)
the scheduled expiration date of your Employment Agreement and (B) March 15 of
the year following the year in which you ceased to perform services for the
Company and its Affiliates. Upon the earlier of the events described in clauses
(A) and (B) of the immediately preceding sentence, your employment with the
Company and its Affiliates will be deemed to terminate, and your rights with
respect to any outstanding RSUs for which the Vesting Date has not yet occurred
will terminate, and you will be entitled to no further payments or benefits with
respect thereto. For the avoidance of doubt, except as otherwise set forth in
your Employment Agreement, in no event will the scheduled expiration of your
Employment Agreement, or termination of your employment for any reason
thereafter, be deemed to be a termination of your employment that is subject to
Section 3(a)(iv) or 3(a)(v) of this Award Agreement.


(iv) In the event that your employment with the Company is terminated due to an
involuntary termination by the Company without cause (as defined in your
Employment Agreement) or a termination by you for good reason (as defined in
your Employment Agreement), except as otherwise set forth in Section 3(b) of
this Award Agreement, any then outstanding RSUs that you hold pursuant to this
Agreement shall be treated as follows. If such termination occurs prior to the
date on which the Committee determines that the Performance Goal has been
achieved, the service requirements for all such outstanding RSUs shall be deemed
to have been met. On the applicable Determination Date, if the Committee
determines that the Performance Goal has been achieved, all outstanding RSUs
shall immediately vest and be settled no later than March 15 of the year
following the year in which the Performance Goal is satisfied.

3



--------------------------------------------------------------------------------




If, on the final Determination Date, the Committee determines that the
Performance Goal has not been achieved, then all such RSUs shall be immediately
forfeited in accordance with Section 4 of this Award Agreement. If such
termination occurs on or following the date on which the Committee determines
that the Performance Goal has been achieved, provided that the Committee has
determined that the Performance Goal has been achieved, all outstanding RSUs
will be treated as time-based awards pursuant to the relevant provision of your
Employment Agreement. Notwithstanding any provision of this Section 3(a)(iv) or
Section 3(b) of this Award Agreement to the contrary, in the event of a change
of control (as defined in your Employment Agreement) following a termination of
employment without cause or for good reason, but prior to the date on which the
Committee determines that the Performance Goal has been achieved, any then
outstanding RSUs will immediately vest and be settled within ten (10) days after
the change of control.


(v) In the event that your employment with the Company is terminated due to
incapacity (as defined in your Employment Agreement) or death, regardless of
whether such termination occurs prior to, on or after the applicable
Determination Date, then all outstanding RSUs shall be treated as time-based
vesting awards and be subject to the relevant provision(s) of your Employment
Agreement, provided that, in the event such termination occurs on or after the
final Determination Date, the Committee has determined that the Performance Goal
has been achieved. In the event of any termination pursuant to this Section
3(a)(v), any RSUs that do not vest pursuant to your Employment Agreement will be
forfeited pursuant to Section 4 of this Award Agreement.


(b) Settlement following a Change of Control. In the event of a change of
control (as defined in your Employment Agreement) prior to the date on which the
Committee determines that the Performance Goal has been achieved, the
Performance Goal shall be deemed to have been achieved, but, except as
explicitly set forth in this Section 3(b) or Sections 3(a)(iv) and 3(d) of this
Award Agreement, all outstanding service requirements shall continue and each
portion of the outstanding RSUs shall vest on the applicable Service Completion
Date and shall be settled on the applicable Settlement Date. For the avoidance
of doubt, if a change of control occurs prior to the date on which the Committee
determines that the Performance Goal has been achieved but following the
applicable Service Completion Date, the Vesting Date shall be deemed to be the
effective date of the change of control. Notwithstanding the foregoing, and
subject to the procedures set forth in your Employment Agreement, if, during the
one-year period following a change of control, your employment is terminated by
the Company without cause (as defined in your Employment Agreement) or you
terminate your employment for good reason (as defined in your Employment
Agreement), then all outstanding RSUs will immediately vest and will be settled
not later than the tenth (10th) day following the date of termination of your
employment. For purposes of this Section 3(b), in the event that you are no
longer subject to an Employment Agreement on the date your employment terminates
due to its prior expiration, the terms “cause” and “good reason” shall have the
meanings set forth in your Employment Agreement immediately prior to its
expiration.


(c) Payment of Shares. Payments made pursuant to this Award Agreement shall be
payable in Shares. The Company shall, except as set forth in your Employment
Agreement and subject to Sections 3(a), 3(b), 3(d) and 7 of this Award
Agreement, deliver to you or your legal representative the Shares due pursuant
to this Award Agreement as soon as practicable following the date that the
relevant RSUs become fully vested and nonforfeitable, whether on the Vesting
Date or on such other date pursuant to Section 3 of this Award Agreement.


(d) Failure to Assume or replace in a Change of Control. In the event of a
change of control prior to the final Settlement Date, unless provision is made
in connection with such change of control for (i) assumption of outstanding RSUs
or (ii) substitution for such RSUs of new time-based restricted stock units
covering stock of a successor corporation or its “parent corporation” (as
defined in Section 424(e) of the Code) or “subsidiary corporation” (as defined
in Section 424(f) of the Code) with appropriate adjustments as to the number and
kinds of shares that preserve the material terms and conditions of such
outstanding RSUs as in effect immediately prior to the change of control
(including, without limitation, with respect to the vesting schedules, the
intrinsic value of the RSUs as of the change of

4



--------------------------------------------------------------------------------




control and transferability of the Shares underlying such RSUs), all such RSUs
shall vest as of immediately prior to such change of control, in which case all
outstanding RSUs will be settled not later than the tenth (10th) day following
the date of such change of control. Notwithstanding the foregoing, in the event
that payment of any amount that would otherwise be paid pursuant to the
immediately preceding sentence would result in a violation of Section 409A, then
your rights to payment of such amount will become vested pursuant to such
sentence and the amount of such payment shall be determined as of the change of
control, but such amount shall not be paid to you until the earliest time
permitted under Section 409A.


SECTION 4. Forfeiture of RSUs. Unless the Committee determines otherwise, and
except as otherwise provided in your Employment Agreement or in Section 3 of
this Award Agreement, if your employment with the Company and its Affiliates
terminates prior to the final Vesting Date, your rights with respect to all RSUs
for which the relevant Vesting Date has not occurred shall immediately
terminate, and you will be entitled to no further payments or benefits with
respect thereto. Furthermore, unless the Committee determines otherwise, and
except as otherwise provided in your Employment Agreement or in Section 3 of
this Award Agreement, if the Committee determines on the final Determination
Date that the Performance Goal has not been achieved, your rights with respect
to all of the RSUs shall immediately terminate, and you will be entitled to no
further payments or benefits with respect thereto.


SECTION 5. No Rights as a Stockholder. You shall not have any rights or
privileges of a stockholder with respect to the RSUs subject to this Award
Agreement unless and until certificates representing Shares are actually issued
and delivered to you or your legal representative in settlement of this Award.


SECTION 6. Non-Transferability of RSUs. Unless otherwise provided by the
Committee in its discretion, RSUs may not be sold, assigned, alienated,
transferred, pledged, attached or otherwise encumbered except as provided in
Section 9(a) of the Plan. Any purported sale, assignment, alienation, transfer,
pledge, attachment or other encumbrance of such RSUs in violation of the
provisions of this Section 6 and Section 9(a) of the Plan shall be void.


SECTION 7. Withholding, Consents and Legends. (a) Withholding. The settlement of
RSUs pursuant to Section 3(c) of this Award Agreement is conditioned on
satisfaction of any applicable withholding taxes in accordance with this Section
7(a) and Section 9(d) of the Plan. In the event that there is withholding tax
liability in connection with the vesting of RSUs, you may satisfy, in whole or
in part, any withholding tax liability by having the Company withhold from the
number of Shares you would be entitled to receive upon settlement of the RSUs, a
number of Shares having a Fair Market Value (which shall either have the meaning
set forth in the Plan or shall have such other meaning as determined by the
Company in accordance with applicable withholding requirements) equal to such
withholding tax liability.


(b) Consents. Your rights in respect of the RSUs are conditioned on the receipt
to the full satisfaction of the Committee of any required consents that the
Committee may determine to be necessary or advisable (including, without
limitation, your consenting to the Company’s supplying to any third-party
recordkeeper of the Plan such personal information as the Committee deems
advisable to administer the Plan).


(c) Legends. The Company may affix to certificates for Shares issued pursuant to
this Award Agreement any legend that the Committee determines to be necessary or
advisable (including to reflect any restrictions to which you may be subject
under any applicable securities laws). The Company may advise the transfer agent
to place a stop order against any legended Shares.


SECTION 8. Successors and Assigns of the Company. The terms and conditions of
this Award Agreement shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.



5



--------------------------------------------------------------------------------




SECTION 9. Committee Discretion. Subject to the terms of the Plan, this Award
Agreement and your Employment Agreement, the Committee shall have full and
plenary discretion with respect to any actions to be taken or determinations to
be made in connection with this Award Agreement, and its determinations shall be
final, binding and conclusive.


SECTION 10. Dispute Resolution. (a) Jurisdiction and Venue. Notwithstanding any
provision in your Employment Agreement, you and the Company irrevocably submit
to the exclusive jurisdiction of (i) the United States District Court for the
District of Delaware and (ii) the courts of the State of Delaware for the
purposes of any suit, action or other proceeding arising out of this Award
Agreement or the Plan. You and the Company agree to commence any such action,
suit or proceeding either in the United States District Court for the District
of Delaware or, if such suit, action or other proceeding may not be brought in
such court for jurisdictional reasons, in the courts of the State of Delaware.
You and the Company further agree that service of any process, summons, notice
or document by U.S. registered mail to the other party’s address set forth below
shall be effective service of process for any action, suit or proceeding in
Delaware with respect to any matters to which you have submitted to jurisdiction
in this Section 10(a). You and the Company irrevocably and unconditionally waive
any objection to the laying of venue of any action, suit or proceeding arising
out of this Award Agreement or the Plan in (A) the United States District Court
for the District of Delaware or (B) the courts of the State of Delaware, and
hereby and thereby further irrevocably and unconditionally waive and agree not
to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.


(b) Waiver of Jury Trial. You and the Company hereby waive, to the fullest
extent permitted by applicable law, any right either of you may have to a trial
by jury in respect to any litigation directly or indirectly arising out of,
under or in connection with this Award Agreement or the Plan.


(c) Confidentiality. You hereby agree to keep confidential the existence of, and
any information concerning, a dispute described in Section 10 of this Award
Agreement, except that you may disclose information concerning such dispute to
the court that is considering such dispute or to your legal counsel (provided
that such counsel agrees not to disclose any such information other than as
necessary to the prosecution or defense of the dispute).


SECTION 11. Notice. All notices, requests, demands and other communications
required or permitted to be given under the terms of this Award Agreement shall
be in writing and shall be deemed to have been duly given when delivered by hand
or overnight courier or three Business Days after they have been mailed by U.S.
registered mail, return receipt requested, postage prepaid, addressed to the
other party as set forth below:


If to the Company:
DreamWorks Animation SKG, Inc.
1000 Flower Street
Glendale, CA 91201
Attention: General Counsel
Telecopy: (818) 695-6123


If to you:
At the address specified in the Company’s records





The parties may change the address to which notices under this Award Agreement
shall be sent by providing written notice to the other in the manner specified
above.


SECTION 12. Headings. Headings are given to the Sections and subsections of this
Award Agreement solely as a convenience to facilitate reference. Such headings
shall not be deemed in any

6



--------------------------------------------------------------------------------




way material or relevant to the construction or interpretation of this Award
Agreement or any provision thereof.


SECTION 13. Amendment of this Award Agreement. The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Agreement prospectively or retroactively;
provided, however, that, except as set forth in Section 14(d) of this Award
Agreement, any such waiver, amendment, alteration, suspension, discontinuance,
cancelation or termination that would materially and adversely impair your
rights under this Award Agreement shall not to that extent be effective without
your consent (it being understood, notwithstanding the foregoing proviso, that
this Award Agreement and the RSUs shall be subject to the provisions of Section
7(c) of the Plan).


SECTION 14. Section 409A. (a) It is intended that the provisions of this Award
Agreement comply with Section 409A, and all provisions of this Award Agreement
shall be construed and interpreted in a manner consistent with the requirements
for avoiding taxes or penalties under Section 409A.


(b) Neither you nor any of your creditors or beneficiaries shall have the right
to subject any deferred compensation (within the meaning of Section 409A)
payable under this Award Agreement to any anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment. Except as
permitted under Section 409A, any deferred compensation (within the meaning of
Section 409A) payable to you or for your benefit under this Award Agreement may
not be reduced by, or offset against, any amount owing by you to the Company or
any of its Affiliates.


(c) If, at the time of your separation from service (within the meaning of
Section 409A), (i) you shall be a specified employee (within the meaning of
Section 409A and using the identification methodology selected by the Company
from time to time) and (ii) the Company shall make a good faith determination
that an amount payable hereunder constitutes deferred compensation (within the
meaning of Section 409A) the payment of which is required to be delayed pursuant
to the six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then the Company shall not pay such amount on the
otherwise scheduled payment date but shall instead pay it, without interest
(except as otherwise provided in your Employment Agreement), on the first
Business Day after such six-month period.


(d) Notwithstanding any provision of this Award Agreement to the contrary, in
light of the uncertainty with respect to the proper application of Section 409A,
the Company reserves the right to make amendments to this Award Agreement as the
Company deems necessary or desirable to avoid the imposition of taxes or
penalties under Section 409A. In any case, you shall be solely responsible and
liable for the satisfaction of all taxes and penalties that may be imposed on
you or for your account in connection with this Award Agreement (including any
taxes and penalties under Section 409A), and neither the Company nor any of its
Affiliates shall have any obligation to indemnify or otherwise hold you harmless
from any or all of such taxes or penalties.


SECTION 15. Counterparts. This Award Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. You and the Company hereby
acknowledge and agree that signatures delivered by facsimile or electronic means
(including by fax, email or “pdf”) shall be deemed effective for all purposes.

7



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have duly executed this Award Agreement as of
the date first written above.


DREAMWORKS ANIMATION SKG, INC.,
by
 
 
 
Name:
 
Title:



«First» «Last»
 
 






8



--------------------------------------------------------------------------------




SCHEDULE A
Performance Goal with respect to the RSUs


1.
The Performance Goal for the RSUs shall be achieved if the Company realizes
cumulative positive earnings before interest income (net) and taxes (“EBIT”) for
either of the Performance Periods, determined as described in this Schedule A.



2.
For the purpose of determining whether the Performance Goal has been achieved,
the following items shall be excluded:

a.
Share repurchases;

b.
Losses on the disposition or acquisition of a business;

c.
Expenses associated with changes in accounting principles, practices or
interpretations;

d.
Losses on discontinued operations;

e.
Effects of the Tax Receivable Agreement, dated October 27, 2004, between the
Company and DW Investment II, Inc., as may be amended or modified from time to
time;

f.
Amount of film amortization expense that represents interest expense capitalized
to films and other productions;

g.
For acquisitions occurring prior to December 31, 2013 and which include
contingent earnout payments, income or losses, and fair value adjustments of
contingent earnout payments, from such acquisitions;

h.
Any stock compensation expense associated with performance-vested equity awards
recognized during the applicable Performance Period;

i.
Expenses classified as provisions for a recapitalization;

j.
Write downs of capitalized development costs;

k.
Expenses from restructuring initiatives, including severance and salary
continuation payments;

l.
Third-party legal fees or any payments associated with litigation;

m.
Third-party legal, audit, consulting or banking costs associated with capital
raising, merger or acquisition activity; and

n.
Other expenses or losses that are disclosed as a special, one-time or
extraordinary item in accordance with generally accepted accounting principles.



3.
In each instance, the above-referenced items must be determined in accordance
with generally accepted accounting principles.



4.
The Committee may, in its sole discretion, include any of the items set forth in
paragraph 2 above in its calculation of EBIT if the inclusion has the effect of
decreasing the level of EBIT achieved, but in no event may such item or items be
included if such inclusion would have the effect of increasing the amount of
EBIT.



5.
Unless the Committee determines otherwise, and except as otherwise provided in
your Employment Agreement or in Section 3 of this Award Agreement, if the
Company’s EBIT was zero or less for both of the applicable Performance Periods,
the Performance Goal will not have been achieved, and you will not be entitled
to payment with respect to any of the RSUs pursuant to this Award Agreement, and
such RSUs will expire and be forfeited.







